Citation Nr: 1521673	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  

3.  Entitlement to service connection for bilateral calcaneal spurs.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

5.  Entitlement to service connection for postoperative right carpal tunnel syndrome with history of cervical radiculopathy.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for postoperative herniated nucleus pulposus of the lumbar spine.  

8.  Entitlement to service connection for benign prostatic hypertrophy.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an August 2011 decision of the RO in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 Board hearing, and a transcript of the hearing has been associated with the claims file.  During the Board hearing, the undersigned VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  Additionally, the record of the hearing was held open for an additional 60 days to allow the submission of additional evidence; however, the Veteran did not subsequently submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

The Board will briefly clarify the relevant procedural history.  The Veteran's March 2009 claim of entitlement to service connection for anxiety and depression was first denied in a September 2009 RO decision.  The Veteran properly initiated an appeal by submitting a notice of disagreement (NOD) in April 2010.  Subsequently, an August 2010 statement of the case (SOC) was issued.  Although the Veteran submitted a November 2011 VA Form 9, substantive appeal, the RO determined that it was not submitted timely.  Thereafter, the August 2011 RO decision on appeal denied separate claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for anxiety and depression.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the Board finds that, while the Veteran's psychiatric claim was previously denied specifically as to anxiety and depression, his more recent claim for PTSD stems from the same factual basis, as he is seeking to establish service connection for an acquired psychiatric disorder that he believes is related to service, whether manifested by PTSD, anxiety, or depression.  As such, the Board has considered his previously separate psychiatric claims as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons, 23 Vet. App. 1.  

Moreover, following the prior September 2009 RO decision, the Veteran submitted new and material evidence, including a PTSD stressor statement and additional lay statements, during the one year appeal period; thus, the September 2009 RO decision did not become final and remained pending.  38 C.F.R. § 3.156(b) (2014).  As such, the September 2009 rating decision has been identified as the rating action currently on appeal with respect to the Veteran's psychiatric claims.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the March 2015 Board hearing, the Veteran requested to withdraw his appeal regarding his claims of entitlement to service connection for postoperative right carpal tunnel syndrome with history of cervical radiculopathy, hypertension, postoperative herniated nucleus pulposus of the lumbar spine, and benign prostatic hypertrophy.  

2.  The Veteran has not been diagnosed with PTSD in accordance with the DSM-5.  

3.  The Veteran's currently diagnosed anxiety and depression did not manifest during active service and are not otherwise etiologically related to active service.  

4.  The Veteran's OSA did not manifest during active service and is not otherwise etiologically related to active service.  

5.  The Veteran bilateral calcaneal spurs did not manifest during active service and are not otherwise etiologically related to active service.  

6.  The Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for postoperative right carpal tunnel syndrome with history of cervical radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for postoperative herniated nucleus pulposus of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for benign prostatic hypertrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).  

6.  The criteria for service connection for obstructive sleep apnea (OSA) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

7.  The criteria for service connection for bilateral calcaneal spurs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

8.  The criteria for entitlement to a total disability rating based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in March 2009, May 2010, June 2010, February 2011, and March 2011.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  

The Veteran was provided with a VA feet examination in April 2011, and the examination report has been associated with the claims file.  The Board finds the examination and resulting opinion is adequate and provides a sound basis upon which the Board may adjudicate the Veteran's claim for bilateral calcaneal spurs on appeal.  The VA examiner interviewed and examined the Veteran, considered his provided history and medical records, and provided an analysis to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection an acquired psychiatric disorder, to include PTSD, anxiety, and depression; or obstructive sleep apnea (OSA).  

However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records and service personnel records do not document that an acquired psychiatric disorder, to include PTSD, anxiety, and depression, or OSA occurred during active service or that they are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed acquired psychiatric disorder or OSA are associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed acquired psychiatric disorder and OSA are not warranted.  38 C.F.R. § 3.159(c)(4).  

To the extent that the Veteran indicated at the March 2015 Board hearing that he would submit additional medical evidence to support his claims, no such evidence was received by VA, even though as noted above, the Board held the record open for an additional 60 days following the hearing.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran testified at the March 2015 Board hearing and requested to withdraw his appeal regarding his claims of entitlement to service connection for postoperative right carpal tunnel syndrome with history of cervical radiculopathy, hypertension, postoperative herniated nucleus pulposus of the lumbar spine, and benign prostatic hypertrophy.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  



III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Initially, the Board notes that there is no objective evidence of record documenting a diagnosis of PTSD in accordance with the DSM-5.  To the extent the Veteran's own statements report such a diagnosis or symptoms thereof, the Board acknowledges that he is competent to report his observable psychiatric symptoms.  Additionally, the Board has considered his prior training as a neuropsychiatry technician.  However, the lay evidence of record asserting a current diagnosis of PTSD is outweighed by the objective medical evidence of record, including VA psychiatric treatment which reflects several negative PTSD screens and does not document a diagnosis of PTSD.  Therefore, service connection for PTSD is not warranted.  Id.  

However, post-service VA treatment records include psychiatric treatment which documents diagnoses of generalized anxiety disorder and major depressive disorder.  

Service treatment records include a February 1964 enlistment examination which documents a normal clinical psychiatric examination.  The Veteran did not report any psychiatric symptoms or conditions in a contemporaneous report of medical history.  Therefore, as no acquired psychiatric disorder was noted upon the Veteran's entry to active service, he is presumed to have been sound upon entry, and the burden is upon VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was both preexisting and not aggravated by active service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

As discussed below, the Board finds that there is clear and unmistakable evidence of a preexisting acquired psychiatric disorder sufficient to rebut the first prong of the presumption of soundness.  

Service treatment records document that in August 1965, the Veteran was hospitalized with a diagnosis of depressive reaction after having been seen on four occasions during the previous month by a staff psychiatrist.  He reported first experiencing symptoms of depression and anxiety five months prior to his hospital admission due to personal problems with a girlfriend from his hometown.  He also reported financial stress which further increased his feelings of anxiety and helplessness.  He then began to consume alcohol to escape from his problems, which led to increased depression and suicidal ideation.  The Veteran also reported being plagued with feelings of inferiority, fear of failure, inability to make decisions, and lack of self-confidence "for as long as he [could] remember."  During several weeks of hospitalization, the Veteran was treated with psychiatric medication and therapy, after which his depressive symptoms decreased until he was taken off medication with no return of depressive symptoms.  However, it was noted that he continued to display a "childish" manner showing a  lack of impulse control and definite impairment of judgment.  

Following a period of observation and treatment, treating staff psychiatrists agreed that the Veteran had shown long-standing evidence of a pathological emotional instability which precluded him from active service.  In November 1965, his diagnosis was formally revised to reflect an emotionally unstable personality, which a medical board determined existed prior to entry and was not aggravated by service.  The Veteran was subsequently discharged as unsuitable for service in December 1965.  

The Board notes here that under VA law and regulations, a personality disorder is not a disability for which service connection may be granted.  Rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c) ; 4.127 (2014).  Therefore, the Veteran's documented diagnosis of an emotionally unstable personality is not one that may be service connected.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  Therefore, to the extent that service treatment records document symptoms of depression and anxiety in addition to an initial diagnosis of depressive reaction, the Board will proceed with its analysis regarding the presumption of soundness.  

Significantly, while post-service VA treatment records document diagnoses of generalized anxiety disorder and major depressive disorder, they also consistently document the Veteran's own reports of his history of psychiatric symptoms since adolescence.  Such statements alone can be sufficient to rebut the first prong of the presumption of soundness, and demonstrate a preexisting psychiatric disability.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that an appellant's own statements regarding a pre-service disability may alone rebut the preexistence prong of the presumption of soundness); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).  

Indeed, based upon the above evidence, including the Veteran's own reported history of anxiety which pre-existed his active service, and the objective findings of the medical board, which determined that the Veteran's emotionally unstable personality existed prior to his entry to active service, the Board finds that there is clear and unmistakable evidence of a preexisting acquired psychiatric disorder sufficient to rebut the first prong of the presumption of soundness.  

Therefore, the remaining question is whether an acquired psychiatric disorder, which clearly and unmistakably preexisted his active service, was not aggravated during his active service, or in other words, whether it is undebatable that there was not an increase in severity due to the natural progression of the disease during the Veteran's active service.  

Having previously found clear and unmistakable evidence of a preexisting psychiatric disorder sufficient to rebut the first prong of the presumption of soundness, the Board also finds clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by his military service.  The Board has based its determination upon a "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  In particular, the Board affords great probative value to the detailed medical board report within service treatment records which documents that the Veteran's diagnosed depressive reaction, which was formally revised to reflect an emotionally unstable personality, both existed prior to entry and was not aggravated by service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49  


III.B.  OSA

The Veteran has also claimed entitlement to service connection for obstructive sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea.  As noted, the Veteran's February 1964 enlistment examination documents a normal clinical examination.  

VA treatment records first document a diagnosis of OSA in April 2010, following a sleep study.  The Veteran was subsequently provided with a bilevel positive airway pressure (BiPAP) machine to treat his condition.  

Significantly, however, there is no competent evidence of a nexus relationship between the Veteran's diagnosed OSA and his active service.  The Veteran is competent to relate his observable symptoms, see Layno, 6 Vet. App. 465, but he is not competent to provide an etiological opinion linking OSA to active service, as this requires specialized medical expertise.  See Jandreau, 492 F.3d 1372.  

Based upon the evidence of record, the Board finds that service connection is not warranted for the Veteran's diagnosed OSA.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.C.  Bilateral Calcaneal Spurs

The Veteran also claims entitlement to service connection for bilateral calcaneal spurs.  

Service treatment records do not document complaints, treatment, or diagnosis of bilateral calcaneal spurs.  As noted above, the Veteran's February 1964 enlistment examination documents a normal clinical examination.  In March 1964, the Veteran complained of painful, swollen feet and was diagnosed with bilateral foot cellulitis.  It was noted that he responded to symptomatic therapy and became asymptomatic in three days.  A March 1964 consultation documents his complaints of pains radiating from his ankles and up his legs; this was assessed as pes planus with Achilles tendon strain.  

Post-service treatment records, including VA and private treatment records, do not document treatment of bilateral calcaneal spurs, although the Veteran regularly complained of pain throughout his body, including in his feet.  

The Veteran was afforded a VA feet examination in April 2011.  After a review of the evidence of record, including the claims file, and obtaining a history from the Veteran, the VA examiner diagnosed bilateral calcaneal spurs which were less likely than not related to or caused by active service, including the documented in-service episodes of Achilles tendonitis and cellulitis.  The VA examiner noted that subsequent service treatment records were negative for any further mention of foot problems, and that there was not continuous treatment following service discharge; therefore, the current clinical and radiological findings regarding both of the Veteran's feet were not residuals associated with his active service.  

After consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for bilateral calcaneal spurs.  The Veteran is competent to relate his observable symptoms, see Layno, supra, but he is not competent to provide an etiological opinion linking his bilateral calcaneal spurs to active service, as this requires specialized medical expertise.  See Jandreau, supra.  

Based upon the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral calcaneal spurs.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


IV.  TDIU

VA will grant a total disability rating based on individual unemployability (TDIUI) when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Significantly, the Veteran does not have any service-connected disabilities.  Thus, there is no legal basis upon which to consider his claim for TDIU.  As the claim is without legal merit, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).  



ORDER

The claim of entitlement to service connection for postoperative right carpal tunnel syndrome with history of cervical radiculopathy is dismissed.  

The claim of entitlement to service connection for hypertension is dismissed.  

The claim of entitlement to service connection for postoperative herniated nucleus pulposus of the lumbar spine is dismissed.  

The claim of entitlement to service connection for benign prostatic hypertrophy is dismissed.  

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.  

Service connection for OSA is denied.  

Service connection for bilateral calcaneal spurs is denied.  

TDIU is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


